Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/5/22. The previous rejection of claims 1-3, 6-8, 10-14, 16-17 and 20 under 35 USC 103 as being unpatentable over Sampson in view of Wanunu has been maintained. The arguments regarding said rejection have been fully considered. They are not persuasive for the reasons listed below. Accordingly, this rejection has been made final.
2.	The instant application is a continuation of 15/120,186, filed 08/19/2016, now U.S. Patent 10,669,578 and is a national stage entry of PCT/GB2015/050483, International Filing Date: 02/19/2015, claims foreign priority to 1403096.9, filed 02/21/2014.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/5/22 was filed after the mailing date of the Non-Final rejection on 7/6/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references cited in said IDS have been considered by the examiner.




Claim status
4.	In the claim listing of 1/5/22 claims 1-3, 6-8, 10-14 and 16-20 are pending in this application and are under prosecution. Claim 8 is amended. Claims 4-5, 9, 15 and 21-38 are canceled. The amendment has been reviewed and entered. No new matter has been introduced by the amendments.

Maintained Rejection 
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-3, 6-8, 10-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US 2002/0197618, cited in the previous office action) in view of Wanunu et al (JACS, 2011, 133, 486-492, cited in the previous office action).
Claim interpretation: The claim recitation recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
With regard to preamble, eMPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “a method of characterizing a template polynucleotide composed of different polymer units defining a sequence of nucleotides” 
With regard to order of steps the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results ( In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, since Sampson in view of Wanunu teaches the steps of claims 1-3, 6-8, 10-14, 16-17 and 20 and thus are prima facie obvious in the absence of new or unexpected results.
Sampson and Wanunu teach a method for sequencing nucleic acids using a nanopore and therefore analogous arts. Sampson teaches the steps of claim 1 including the concept of the “accuracy of nanopore sequencing is dependent on the signal-to-noise ratio obtained during sequencing”. Thus, the signal-to-noise ratio can be improved by increasing the number of nucleic acid molecules sequenced through one or more nanopores”. Sampson does not explicitly teach the limitation of the modified polynucleotide having an improved signal to noise electrical signal relative to the template polynucleotide, which is taught by Wanunu for distinguishing modified nucleotide sequence compared to the corresponding unmodified nucleotide with high confidence.   
Regarding claim 1 of step ‘a’ of contacting the template polynucleotide with a polymerase and a population of free nucleotides under conditions in which the polymerase forms a modified polynucleotide using the template polynucleotide as a template for synthesizing the modified polynucleotide, Sampson teaches that the UNAs are generated from a template containing complementary unmodified nucleotides modified and unmodified nucleotides (paragraph 0010) and further teaches that the nucleic acids are generated from a template containing complementary unmodified nucleotides and further teaches that the synthesis of UNA (i.e., nucleic acid) by enzymatically incorporating nucleotide precursors which have a reduced ability (or no ability) to form base pairs with a complement which is also incorporated into the UNA (Also see Figs. 1 and 8, paragraphs 0010-0013, 0022, 0037, 0046, 0071, 0078, 0096-0097 and 0105 and Sampson claim 1).
The artisan would recognize that the combined teachings of Sampson as discussed above meets the limitation of steps’(a) of contacting the template polynucleotide with a polymerase and a pool of free nucleotides under conditions in which the polymerase forms a modified polynucleotide using the template polynucleotide as a template for synthesizing the modified polynucleotide, wherein the pool of free nucleotides consists of ‘i) at least one modified nucleotide that base pairs with at least one template nucleotide of the sequence of template nucleotides and ii) nucleotides that specifically base pair with each of the remaining template nucleotides of the sequence of nucleotides but that do not specifically base pair with the at least one template nucleotide of i).
Regarding step ‘b)’ contacting the modified polynucleotide with a transmembrane pore in the presence of an electrical potential across the transmembrane pore such that the modified polynucleotide moves through the pore, Sampson teaches contacting the 
	Regarding ‘c)’, Sampson teaches taking one or more electrical measurements (i.e., blockade of ionic currents) as the modified polynucleotide moves through the pore, wherein the with respect to the pore wherein the measurements are indicative of one or more characteristics of the modified polynucleotide that correspond to the different polymer units of the template polynucleotide (paragraphs 0038, 0132-0133, 0138, 0155 and 0184, Sampson claims 67-76). Sampson also teaches concept of the “accuracy of nanopore sequencing is dependent on the signal-to-noise ratio obtained during sequencing and the signal-to-noise ratio can be improved by increasing the number of nucleic acid molecules sequenced through one or more nanopores” (paragraph 0034).
One having ordinary skill in the art would recognize that the combination of modified nucleotides of the polynucleotide having different characteristics than the other nucleotides of the polynucleotide template as the templates move through the nanopore and increasing the accuracy of the signal to noise ratio of Sampson amount to the concept of signal to noise ratio when regions of the modified polynucleotide that correspond to the different polymer units of the template polynucleotide move through the pore that facilitates improved characterization of the different polymer units compared with electrical measurements taken as the different polymer units of the template polynucleotide move through the pore teachings of limitation. In other words, 
Wanunu in the same field of endeavor teaches a method of sequencing the DNA and detecting the presence of methylated nucleotide or hydroxymethylated nucleotides using a nanopore in thin silicon nitride membrane (Figs. 1-3 and their associated descriptions in the text, Results section) and further teaches the ratio of the electrical signal of hydroxymethyl nucleotide (i.e., modified nucleotide) present in the template nucleic acid to cytosine in the template nucleic acid (Fig. 3). Wanunu also teaches that the different ion current signature of DNA molecules threaded through nanopores, and nanopore measurements of as little as a few hundred molecules are sufficient to uniquely distinguish mC-DNA from hmC-DNA. Further, different proportions of hmC in fragments containing C-DNA or mC-DNA can be quantified based on the ion current signatures (pg. 491, column 1, last paragraph). 
One having ordinary skill in the art would recognize that the combined teachings of Sampson and Wanunu would arrive at the claimed step of taking one or more electrical measurements as the modified polynucleotide moves through the pore, wherein the electrical measurements have a signal to noise ratio when regions of the modified polynucleotide that correspond to the different polymer units of the template polynucleotide move through the pore that facilitates improved characterization of the different polymer units compared with electrical measurements taken as the different polymer units of the template polynucleotide move through the pore because as discussed above Sampson teaches implicitly signal to noise ratio of the modified 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of the modified nucleotide having an improved signal to noise electrical signal relative to the corresponding unmodified nucleotide of the template polynucleotide of Wanunu in the method of Sampson with a reasonable expectation of success with the expected benefit of increasing the accuracy of detecting modified nucleic acid base in the modified template polynucleotide. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves explicitly measuring the signal of modified nucleotide relative to the corresponding nucleotide in the nucleic acid template, which is routinely practiced in the art as exemplified by Wanunu.
The teachings of Sampson in view of Wanunu regarding following dependent claims are discussed below.
Regarding claim 2, Sampson teaches DNA template dependent polymerase (paragraph 0084), which inherently does not form a complementary polynucleotide if the template polynucleotide is RNA.

Regarding claim 6, Sampson teaches synthesizing modified polynucleotide using a polymerase and mixture of nucleotide triphosphates are selected from the group consisting of dATP, dCTP, dGTP, TTP and modified nucleotides (paragraph 0071), thereby teaching the template polynucleotide is DNA and include dAMP, dGMP, or dCMP, dTMP.
Regarding claims 7-8, Sampson teaches an inosine (paragraph 0011), which differs from adenosine. 
Regarding claims 10-11, Sampson teaches thio group (paragraph 0098), which is the chemical group as recited in claim 11.
Regarding claim 12, Sampson teaches that the DNA polymerase incorporates inosine across cytidine residues (paragraphs 0088-0089), thereby producing modified polynucleotide, which lacks a hydrogen atom present in the template polynucleotide.
Regarding claims 13 and 14, Sampson teaches that modified nucleotide comprises C5-bromouridine, C5-fluorouridine, C5-iodouridine (i.e., a halogen atom) and used for synthesizing polynucleotide using the polymerase (paragraph 0091), which has an altered electronegativity relative to the template polynucleotide as recited in instant claim 13.
Regarding claim 16, Sampson teaches the lambda exonuclease, which sequentially cleaves the strand (paragraph 0169), which meets the limitation of 
Regarding claim 17, Sampson teaches that the template polynucleotide is single stranded (Fig. 1).
Regarding claim 20, Sampson teaches that the template polynucleotide is double stranded (paragraph 0025).

7.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US 2002/0197618, as cited above) in view of Wanunu et al (JACS, 2011, 133, 486-492, as cited above) as applied to claims 1 and 17 as above and further in view of Turner et al (US 2013/0327644, cited in the previous office action).	
	Sampson, Wanunu and Turner teaches a method for characterizing modified polynucleotide and therefore are analogous arts. The teachings of Turner are specifically applied for the limitations of claims 18-19 requiring ligated hairpin adaptor probe for performing the repeated sequencing on the same molecule, thereby increasing the accuracy of the sequence of the template nucleic acid.
Claim 19 is dependent from claim 18, which is dependent from claim 17, which is dependent from claim 1.
The teachings of Sampson in view of Wanunu regarding claims 1 and 17 are discussed above in section 10.
Regarding claims 18 and 19, Sampson in view of Wanunu does not specifically teach ligating hairpin adaptor to the one end of the template polynucleotide and contacting the ligated modified and template polynucleotide with a transmembrane pore.

Turner in the same field of endeavor, teaches a method for characterization modified nucleic acid comprising the step of ligating the hairpin adaptor to template nucleic acid (paragraph 0046) and further teaches that polymerase synthesizes a modified strand (Fig. 15 and paragraph 0101). One having ordinary skill in the art would recognize that generating modified nucleic strand of Turner meets the limitation of the ligated hairpin adaptor acts as a primer for formation of the modified polynucleotide by the polymerase such that the modified and template polynucleotides are ligated by the hairpin adaptor. Turner also teaches contacting the ligated modified and template polynucleotides with the nanopore such that the polynucleotides move through the pore; and taking one or more measurements as the polynucleotides move with respect to the pore wherein the measurements are indicative of one or more characteristics of the polynucleotides and thereby characterizing the template polynucleotide (Fig. 8 and paragraphs 0031, 0041-0043 and 0092).
Turner further teaches that the nucleic acid having the hairpin adaptor allows performing the repeated sequencing on the same molecule (paragraph 0046), thereby increasing the accuracy of the sequence of the template nucleic acid, thus providing motivation to include the step of ligating the hairpin adaptor to the template nucleic acid in the method of Sampson.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the include the step of ligating the hairpin adaptor to the template nucleic acid in the method of Sampson in view of Wanunu with a reasonable expectation of success with the expected benefit of increasing the accuracy of detecting modified nucleic acid base in the modified polynucleotide. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including ligation step which is routinely practiced in the art as exemplified by Turner.

Response to the Remarks	
8.	The arguments regarding the above rejections are directed to (A) The combination of cited references does not disclose or suggest each element of the
claimed invention (B) and the skilled artisan would not have been motivated to combine the elements in a predictable manner that produces the claimed invention.

	With regard to above argument as it relates of step ‘a’ of instant claim 1 of  contacting the template polynucleotide with a polymerase and a population of free nucleotides under conditions in which the polymerase forms a modified polynucleotide using the template polynucleotide as a template for synthesizing the modified polynucleotide, Sampson teaches that the UNAs are generated from a template containing complementary unmodified nucleotides (paragraph 0037). Sampson also teaches that the nucleic acid molecules with reduced secondary structure ("unstructured nucleic acids"; UNA) are generated by enzymatically incorporating modified nucleotide triphosphates that have a reduced ability to form base pairs with complementary modified and unmodified nucleotides (paragraph 0010) and further teaches that the nucleic acids are generated from a template containing complementary unmodified nucleotides and further teaches that the synthesis of UNA (i.e., nucleic acid) by enzymatically incorporating nucleotide precursors which have a reduced ability (or no ability) to form base pairs with a complement which is also incorporated into the UNA (Also see Figs. 1 and 8, paragraphs 0010-0013, 0022, 0037, 0046, 0071, 0078, 0096-0097 and 0105 and Sampson claim 1).

	Also, instant claim 1 recited with open claim language “comprising” can include  additional components or steps but still meets the limitation of claim 1 because as discussed above Sampson teaches step ‘a)’ (i) and ‘ii’).
Furthermore MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also, the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, Sampson teaches step ‘a)’ (i) and ‘ii’), thereby meeting  the limitation of said step.

		
    PNG
    media_image1.png
    229
    380
    media_image1.png
    Greyscale

It is maintained that the subject matter of instant claim 1 is obvious over Sampson in view of Wanunu because not only Sampson teaches ‘a)’, ‘I’ and ‘ii’ as discussed above and Wanunu also teaches generation of modified template nucleic acid using cytosine or 5-methyl cytosine or 5 hydroxy methyl cytosine  by PCR, which also meet the limitations of step ‘a)’ (i) and ‘ii’). 
Thus, it appears that applicant’s arguments are directed to attacking the references individually, wherein the rejection of instant claim 1 is based on the combined references of Sampson in view of Wanunu.
Furthermore, the courts have ruled that “In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	The remaining arguments have been fully considered (Remarks, pgs. 9-11). They are not persuasive  because they are directed to the skilled artisan would not have been motivated to combine the elements in a predictable manner that produces the claimed invention (Remarks, section B).
	As discussed in this office action the examiner has indicated the reasons for combining the teachings of Wanunu  in the method of Sampson has a benefit of increasing the accuracy of detecting modified nucleic acid base in the modified template polynucleotide and combining the step of ligating the hairpin adaptor to the template nucleic acid of Turner in the method of Sampson in view of Wanunu for increasing the accuracy of detecting modified nucleic acid base in the modified polynucleotide.
	For the reasons discussed above, applicant’s arguments are not persuasive and the rejections on the record have been maintained except for the  ODP rejection.

Withdrawn ODP Rejection
9.	The previous ODP rejection of claims 1-3, 6-8, 10-14 and 16-20 over claims of 1-16 of U.S. Patent No. 10/669,578 has been withdrawn in view of filing the terminal disclaimer 1/5/22 and its acceptance by the office on 1/7/22 (Remarks, pg. 11).

Conclusion
10.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634